Citation Nr: 9928957	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether the reduction of a 50 percent evaluation assigned for 
the veteran's gynecological disorder was proper, to include 
the issue of entitlement to an increased rating for the 
gynecological disorder (rated for disease, injury or 
adhesions of the fallopian tube), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1995 and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the September 
1995 rating decision the RO reduced the veteran's service-
connected gynecological disorder from 50 percent to 10 
percent disabling.  In the February 1996 rating decision the 
RO denied the veteran's claim for an increased rating for her 
gynecological disorder, rated as 10 percent disabling.  These 
matters were previously before the Board in April 1998 and 
March 1999 at which times they were recharacterized as one 
issue and remanded to the RO for further development.  In 
June 1999, the RO increased the veteran's rating for her 
gynecological disorder from 10 to 30 percent disabling, 
effective December 1, 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The RO did not commit clear and unmistakable error in 
assigning the veteran a 50 percent rating for her 
gynecological disorder in March 1991.  

3.  The RO's reduction of the veteran's schedular rating for 
her gynecological disorder from 50 to 10 percent in September 
1995 was not undertaken in compliance with 38 C.F.R. § 3.344 
(1995).

4.  The veteran's gynecological disorder does not include the 
removal of both mammary glands or a malignant growth in her 
gynecological system or mammary glands.


CONCLUSIONS OF LAW

1.  The September 1995 reduction of a 50 percent rating for 
the veteran's gynecological disorder to 10 percent was 
improper.  38 C.F.R. § 3.344 (1998).

2.  The criteria for a rating in excess of 50 percent for the 
veteran's service-connected gynecological disorder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.114 
(Diagnostic Code 7301), 4.116a (Diagnostic Codes 7610 - 7627) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1990, one month after the veteran was discharged from 
active duty, she filed a claim of service connection for a 
gynecological disorder.  She stated at this time that 
symptoms had been present for three years and included a left 
tube and nonfunctioning left ovary that were "cemented" to 
her pelvic wall causing pain.  She also stated that Chlamydia 
had been discovered and that she had undergone surgery in May 
1990 due to the closure of both tubes.

At a VA general examination in August 1990, the veteran 
reported abdominal pains and said that a laparoscopic 
examination had revealed multiple scarring of the ovarian 
tissue.  She said that she had undergone a laparotomy for 
release of scar tissue and has had pain since.  Findings of 
the genitourinary system revealed the uterus to be 
retrograded and immobile and very tender.  A tender mass was 
found that was attached to the uterus.  The veteran was 
diagnosed as having rule out chronic endometriosis.

The veteran also underwent a gynecological examination in 
August 1990.  Her history as noted on the examination report 
included abdominal pain since 1987 with radiating pain down 
her legs.  The veteran said that she had been found to have a 
Chlamydia infection in her genital tract in 1989 and had been 
treated appropriately.  She said that following a 
hysterosalpingogram showing blockage of both of her tubes, 
she underwent a second surgery to open up the tubes in 1990.  
She said that the right fallopian tube had been made patent, 
but the left tube had been found engulfed in fibrosis and 
adhesion and could not be made patent.  She said that her 
pain had worsened after undergoing surgery in 1990 and that 
such surgery had  revealed severe adhesions and fibrotic 
tissue in her pelvis which would supposedly inhibit 
reproductive attempts.  Her current complaints included 
moderate to severe abdominal pain, especially from pelvic 
exams and Pap smears.  

On examination in April 1990 the veteran was not found to 
have masses on external palpation of the abdomen and there 
was no hepatosplenomegaly.  On bilateral palpation there was 
severe tenderness when the cervix was deviated to the 
veteran's left.  This was noted by the veteran to be deep in 
the abdomen and radiating down the veteran's left leg.  There 
was not as much tenderness on deviating the cervix to the 
right.  Deviating the cervix anteriorly caused the veteran 
severe abdominal pain.  Attempts to palpate the fundus of the 
uterus was very difficult and the veteran had guarding with 
severe tenderness when the uterine fundus was attempted to be 
sounded.  The adnexal exams were also difficult due to severe 
tenderness on these exams, more so on the left.  The veteran 
was assessed as having severe abdominal pain when the cervix 
was deviated to the left and moderate abdominal pain when the 
cervix was deviated to the right.  There was mild to moderate 
abdominal/pelvic pain at rest and times when the veteran had 
no abdominal pain.  She was also assessed as having history 
of Chylamydial infection, which was treated, history of 
laparoscopy and history of hysterosalpingogram and 
tuboplasty, all of which, according to the veteran, showed 
evidence of adhesions in the pelvis.

In a March 1991 rating decision, the RO granted service 
connection for residuals of an infection with residuals being 
analogous to a hysterectomy, and assigned a 50 percent 
rating.  The RO also granted the veteran special monthly 
compensation for the loss of use of a creative organ.  In its 
findings, the RO relayed some of the veteran's history as 
noted on the August 1990 examination report, including left 
tube blockage and a notation that results of a February 1990 
surgery supposedly inhibited reproductive attempts.  It also 
noted objective findings from the examination of pain on 
deviation of the cervix and tenderness of the uterus. 

In an April 1995 rating decision, the RO proposed to reduce 
the veteran's service-connected residuals of Chylamdia 
infection from 50 to 0 percent disabling on the basis that 
the original assignment had been "erroneous".  The RO 
reasoned that it had not been shown that there had been 
complete removal of the veteran's uterus and both ovaries to 
justify a 50 percent evaluation, and that there was only 
partial atrophy of the left ovary as opposed to complete 
atrophy of both ovaries which was required for a compensable 
rating.  The RO informed the veteran of its proposed 
reduction in writing in April 1995 and gave the veteran 60 
days to submit additional evidence on the issue.

In a May 1995 statement, the veteran disagreed with the RO's 
proposed reduction stating that it was in "error."  She 
also filed a claim for an increased rating for her 
gynecological disorder stating that the condition had 
worsened.

At a VA examination in May 1995, the veteran reported that 
her surgeries had made her chronic scarring worse and had 
required an attempt to "tilt" the uterus to increase her 
chances of child bearing.  On pelvic examination the 
veteran's external genitalia were unremarkable.  There was a 
thick white discharge in the vaginal vault.  Cervical 
examination revealed a normal appearing cervix with a thin 
mucoid discharge.  The uterus was anteverted, anteflexed and 
in the midline position.  The veteran had marked tenderness 
to palpation of the adnexa bilaterally, making thorough 
pelvic examination impossible without anesthesia.  The 
examiner was not able to palpate any mass or other 
abnormality.  He diagnosed the veteran as having multiple 
pelvic surgeries with chronic pelvic pain and tenderness, 
with a subjective report of scarring of the left ovary and 
fallopian tube.  

In May 1995 the veteran underwent an abdomen and pelvic 
examination by a private physician.  The abdomen was found to 
be soft and flat on examination.  In regard to the pelvis, 
the external genitalia was normal as was the cervix.  The 
uterus was difficult to feel.  The veteran was found to be 
quite tender around the scar area where the veteran had had a 
Pfannenstiel incision.  She was noted to be difficult to 
examine, but no overt masses had been felt.  She was given an 
impression of history of pelvic inflammatory disease, tubal 
surgery and pelvic pain.

A private hysterosalpingogram report dated in May 1995 
reflects a diagnosis of dilated and obstructed left fallopian 
tube and T-shaped uterine cavity which was smaller than 
normal.  Also diagnosed was patent right fallopian tube.

At a hearing at the RO in June 1995, the veteran's 
representative argued that the RO's determination of clear 
error in the initial assignment in 1991 of a 50 percent 
rating was incorrect.  He pointed out that the RO did not say 
in 1991 that the veteran had had a hysterectomy, only that 
her residuals of surgery and an infection were analogous to a 
hysterectomy.  The veteran testified that she had sought VA 
treatment about two months after service due to continuing 
pain, and had been offered several surgical procedures to 
alleviate the pain, but that this would have involved the 
removal of her left ovary.  She said that she opted not to 
have surgery because, according to her fertility doctor, she 
still had a 10 percent chance of getting pregnant with help.  
She said that she still had episodic sharp pains in her 
ovaries on a daily basis.  She said that twice a week she 
experienced a deep burning sensation in the same area as the 
sharp pain.  She said that two to three times a year she 
experienced discharge problems that lasted anywhere from 
three to six weeks.  She described her pain on a scale of 10 
as being a 5 or 6.  She said that an attempt had been made to 
change the displacement of her uterus during her surgeries in 
order to increase her chances of getting pregnant.  

At the June 1995 hearing the veteran submitted copies of her 
service medical records from March 1989 to May 1990.  These 
records reflect a diagnosis of urinary tract infection in 
April 1988 and a notation of recurrent yeast infection in May 
1988.  They also show that a diagnosis of Chlamydia had been 
confirmed in March 1989.  They further show the veteran's 
complaints in January 1990 of chronic pelvic pain for four 
years, and include a March 1990 operative report containing a 
pre-operative diagnosis of chronic pelvic pain, and an 
operative diagnosis of pelvic adhesions.  Hospital records in 
May 1990 show that the veteran had been admitted due to tubal 
infertility and pelvic adhesive disease. According to these 
records, the veteran had had a hysterosalpingogram following 
the March 1990 laparoscopy which had demonstrated bilateral 
tubal occlusion and hydrosalpinx.  They also show that she 
had been admitted for surgical adhesive lysis and tubal 
plasty in May 1990.

Also at the hearing the veteran submitted VA treatment 
records from 1990 to 1995 which show complaints of pelvic 
pain in 1991, treatment for gynecological infections, and 
findings of tender ovaries at yearly gynecological 
examinations.  

In a September 1995 rating decision, the RO reduced the 
evaluation for the veteran's service-connected residuals of 
infection involving the fallopian tubes and ovaries from 50 
percent to 10 percent disabling.

In her October 1995 notice of disagreement, the veteran said 
that the VA examiner from her last examination told her that 
he was not qualified to do gynecological examinations and did 
not like doing them.  She said that instead he performed an 
external examination and that this examination could not 
detect her problems.  She said that she had not had a 
laparoscopy since service, and requested that another one be 
performed.  She further said that her complications with 
continued infections were of such severity that she should be 
rated at a higher than 10 percent level.

VA treatment records show that the veteran underwent 
diagnostic laparoscopy, lysis of adhesions and chronotubation 
in November 1995.  According to a December 1995 record, the 
veteran had had surgery performed due to chronic pelvic pain.  
This record notes that adhesions had been visualized and 
released around the left ovary and scar tissue from the 
uterine fundus to anterior abdominal wall had also been 
released.  It further notes that chonotubation had been done 
and that "both tubes" were patent.

In January 1996 the veteran's claims file was reviewed by a 
VA examiner.  Based upon this review, the examiner provided 
an impression of intact uterus, totally obstructed right 
fallopian tube, patent left fallopian tube, severe adhesive 
disease and status post adhesion release as described.  The 
examiner opined that from a hormonal standpoint, the veteran 
still had two intact ovaries which were not affected by the 
adhesive disease.  He said that from the standpoint of 
bearing children, the veteran did have a decreased chance of 
conception secondary to her anatomical problems, primarily 
those that involved the right fallopian tube which was 
completely blocked.  He stated that she would indeed have a 
difficult time conceiving a child secondary to these 
anatomical barriers, but that it was not entirely impossible.  
From the standpoint of uterine function, he said that she 
should continue to have regular menstrual cycles.  In 
summary, the examiner said that the veteran did not have 
complete loss of her uterus and both ovaries, but as far as 
her infertility, that was very much a problem given her 
anatomy.

In a February 1996 rating decision, the RO continued the 
veteran's 10 percent rating for her service-connected 
gynecological disorder of adhesive disease involving the 
uterus, ovaries and fallopian tubes.  The RO confirmed this 
10 percent rating in March 1996.

VA treatment records from 1996 to 1997 reflect annual 
gynecological examinations that were unremarkable in addition 
to complaints of abdominal pain in November 1997.

VA treatment records from 1998 and 1999 include a diagnosis 
of urinary tract infection in December 1998 and a diagnosis 
of vaginal discharge, vaginitis, and pelvic pain, pressure 
and discomfort in April 1999. 

At a VA examination in May 1999, the veteran complained of 
pelvic pain which was worse during her menses.  She said that 
the pain radiated into her legs and was aggravated by 
movement of her legs.  She described the pain as intermittent 
sharp pains.  She also complained of a pulling sensation in 
the periumbilical area since surgery in 1996 and tenderness 
of the scar.  She complained of nausea during her menses, 
pain with intercourse and a periodic clear watery vaginal 
discharge that coincided with episodes of severe pain.  She 
reported taking Motrin up to four or five times a day which 
she said did not take away the pain, but which took the edge 
off it.  On examination the veteran had normal external 
genitalia.  There was pain in the right and left adnexa, as 
well as pain with cervical motion.  The veteran was noted to 
be currently on her menses making it difficult to comment on 
the cervical os.  However everything appeared to be normal.  
On abdominal examination the veteran was extremely tender to 
very light palpation of the suprapubic area and the 
periumbilical area.  There was no rebound or guarding and no 
masses palpitated.  The veteran was diagnosed as having 
fallopian tube adhesions and chronic pelvic pain.

In June 1999 the RO increased the veteran's rating for her 
gynecological disorder to 30 percent disabling, effective on 
December 1, 1995.

In a Supplemental Statement of the Case in June 1999, the RO 
stated that its March 1991 decision assignment of a 50 
percent evaluation for the veteran's gynecological disorder 
was clearly erroneous since such a rating was assignable for 
a hysterectomy and the evidence did not show the removal of 
the veteran's uterus and both ovaries or a symptom complex 
representing an equivalent level of disability.

In a June 1999 statement, the veteran said that her symptoms 
consisted of a continuous vaginal drainage requiring feminine 
pads, chronic abdominal pain, pulling sensations in her 
abdomen and sides, and pain with sexual intercourse, and that 
these symptoms met or nearly approximated a 50 percent 
evaluation.  She also said that her rating reduction from 50 
percent had been improper since it had been in effect for 
five years with no showing of sustained improvement.

II.  Legal Analysis

Restoration

The veteran's claim for restoration of a 50 percent rating 
for her service-connected gynecological disorder is well 
grounded, meaning plausible.  All relevant facts have been 
properly developed and VA has fulfilled its duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).

In an April 1995 rating action, the RO proposed reducing the 
veteran's service-connected gynecological disorder from 50 
percent to 0 percent disabling on the basis that the evidence 
did not show that there was complete removal of the veteran's 
uterus and both ovaries.  The veteran was notified of the 
RO's intent to reduce her 50 percent rating by letter dated 
in April 1995.  In the letter the veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why her compensation 
payments should be continued at their present level.  See 
38 C.F.R. § 3.105(e)(i).  By letter in September 1995, the RO 
informed the veteran of the decision to reduce her rating for 
her gynecological disorder to 10 percent, effective December 
1, 1995.  

The RO has thus complied with the procedures required under 
38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by having notified her of her rights, giving her an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted ("the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires").  
38 C.F.R. § 3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for her service-
connected gynecological disorder, the Board must now address 
whether VA has met its burden of proving that the reduction 
was warranted on the basis that the initial assignment of a 
50 percent rating in March 1991 was clear and unmistakable 
error (CUE).  The United States Court for Veterans Claims 
(Court) has defined CUE in terms of a three-pronged test:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994) 
(synthesizing the holding of Russell v. Principi, 3 Vet. App. 
310 (1992) (en blanc).  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of CUE.  Clear and unmistakable error 
either exists undebatedly or there is no clear and 
unmistakable error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell at 314.

The rating criteria used by the RO when it evaluated the 
veteran's gynecological disorder in March 1991 is found under 
Diagnostic Code 7617.  Under this code a 100 percent rating 
is warranted for six months after the complete removal of the 
uterus and both ovaries.  A 50 percent evaluation is 
warranted thereafter.

Other gynecological conditions such as vaginitis, 
salpingitis, and oophoritis are evaluated under Code 7615 
which provides for a 0 percent rating for mild impairment, a 
10 percent rating for moderate impairment and a 30 percent 
rating for severe impairment, as chronic residuals of 
infections, burns, chemicals, foreign bodies, etc.

Code 7620 provides for a 20 percent rating for complete 
atrophy of both ovaries.

In the proposed reduction in April 1995, the RO found that it 
had erred in granting the veteran a 50 percent rating under 
Code 7617 for removal of the uterus and both ovaries since it 
had not been shown by the evidence that the veteran had had 
her uterus and ovaries removed.  The RO also noted that the 
veteran had only partial atrophy of the left ovary and 
therefore did not meet the criteria for a compensable rating 
under Code 7620 for complete atrophy of both ovaries.  

The only evidence before the RO when it assigned the veteran 
a 50 percent rating in March 1991 consisted of the veteran's 
dental records and VA examination reports in August 1990.  
These reports contain the veteran's reported gynecological 
history of abdominal pain since 1987, Chlamydia infection in 
the genital tract in 1989, and laparoscopic examination 
showing severe adhesion, fibrotic tissue and scarring 
supposedly limiting reproductive attempts.  She also reported 
undergoing a hysterosalpingogram which had shown fallopian 
tube blockage and subsequent surgery to try to open up the 
tubes resulting in one patent tube.  Findings on examination 
revealed the veteran's uterus to be retrograded, immobile and 
very tender.  Other findings included a tender mass attached 
to the uterus and pain when deviating the cervix.  

In regard to the first and third prongs of the CUE test, it 
is evident that the RO is not contending that the correct 
facts as they were known at the time of the 50 percent rating 
in March 1991 were not before the adjudicator.  Rather, the 
RO contends that the adjudicator improperly assigned a 50 
percent evaluation based on the facts.  The RO is essentially 
saying that despite the evidence which clearly showed that 
the veteran's uterus and ovaries had not been removed, it 
improperly rated her as if they had been removed.  In this 
regard, the Board notes that the RO specifically stated in 
the March 1991 rating decision that the veteran's residuals 
were "analogous" to a hysterectomy.  As previously noted, 
VA regulation allows for analogous ratings in instances where 
an unlisted condition is encountered.  38 C.F.R. § 4.20.  
Because the rating schedule does not provide for a specific 
diagnostic code for laparoscopic finding of several 
adhesions, fibrotic tissue and tube blockage that inhibits 
reproductive attempts, as well as for pelvic pain and uterine 
tenderness, the RO had no choice but to rate by analogy.  The 
fact that the RO could have and even should have rated the 
veteran's gynecological disorder under a more applicable 
diagnostic code, such as Code 7615 pertaining to various 
gynecological conditions, does not mean that it did not have 
all of the correct facts or that it incorrectly applied the 
statutory or regulatory provisions.  Damrel, supra; Russell, 
supra.  Rather, the veteran's assignment of a 50 percent 
rating for the veteran's gynecological disorder under Code 
7617 can more aptly be identified as an improper weighing or 
evaluating of the evidence.  The Court has held that "simply 
to claim clear and unmistakable error on the basis that 
previous adjudications have improperly weighed or evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error."  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  

Even assuming arguendo that the RO's evaluation of the 
veteran's gynecological disorder under Code 7617 was error, 
such an error is not the type that would meet the definition 
as stated in prong two of the CUE test.  That is, although 
the veteran's uterus and fallopian tubes were still in place, 
the fact that they contained multiple adhesions, fibrous 
tissue, extensive scarring and tube blockage sufficient to 
inhibit her reproductive ability provides some basis in which 
to rate her level of impairment as if they were not there at 
all.  This goes against the RO's finding of clear error based 
on the notion that the evidence did not show that the veteran 
had a system complex equivalent to a 50 percent level of 
disability under Code 7617.  Consequently, the RO's 
"erroneous" application of Code 7617 is the type of error 
to which reasonable minds could differ and is thus not an 
undebatable error.  Fugo at 43. 

In short, the RO did not ignore either the facts or the law, 
nor did it commit an undebatable error in the March 1991 
decision. Accordingly, the Board finds that there was no 
clear and unmistakable error in the March 1991 rating 
decision that assigned the veteran a 50 percent rating for 
her service-connected gynecological disorder.  

Although the RO's reduction of the veteran's service-
connected gynecological disorder from 50 to 10 percent in 
September 1995 was not proper under the guise of clear and 
unmistakable error, the propriety of this reduction must also 
be considered on the basis of the attainment of sustained 
improvement.  The initial question to ask in this regard is 
whether the veteran's 50 percent rating had been in effect 
for five or more years.  If it had, then it is subject to the 
provisions of 38 C.F.R. § 3.344 which provide that 
examinations less full or complete than those on which 
payments were authorized or continued will not be used as a 
basis for reduction.  It also provides that ratings on 
account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the condition is clearly reflected, consideration will be 
given to whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  § 3.344 (a).

The veteran's 50 percent rating was made effective on June 3, 
1990, and continued in effect until December 1, 1995, thus 
satisfying the five-year requirement of § 3.344(c).  
Therefore, the reduction could only be effected in compliance 
with the provisions of § 3.344(a).  Although the RO included 
the provisions of § 3.344(a) in a May 1998 Supplemental 
Statement of the Case, it did not apply these provisions.  

More specifically, the RO has not provided reasons for 
showing that the veteran has demonstrated sustained 
improvement.  In fact, there is evidence to the contrary as 
observed in the veteran's hearing testimony in June 1995 as 
well as in private and VA treatment records from 1995 to 
1999.

Inasmuch as the RO did not properly consider and apply the 
provisions of § 3.344(a), the reduction action is void ab 
initio and the schedular rating should be restored from the 
effective date of the reduction.  Any subsequent proposals by 
the RO to reduce the veteran's service-connected 
gynecological disorder on the basis of sustained improvement 
must reflect consideration and application of 38 C.F.R. 
§ 3.344 (1998).


Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased evaluation for her 
gynecological disorder is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Furthermore, the Board is satisfied 
that all relevant evidence has been obtained and no further 
assistance to the appellant is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Symptoms of the veteran's service-connected gynecological 
disorder include chronic pelvic pain, episodic discharge, 
recurrent infections and fallopian tube adhesions.  Such 
symptoms do not warrant a higher than 50 percent rating 
simply because 50 percent is the maximum allowable rating 
under the schedule for gynecological disorders, absent the 
removal of both mammary glands or finding of a malignant 
growth in the gynecological system or mammary glands.  Codes 
7610-7627.

On a similar note, while the Board previously directed the RO 
to consider her gynecological disorder under Code 7301 for 
adhesions of the peritoneum at a time when this disorder was 
rated at 10 percent, the maximum available rating under this 
code likewise does not exceed 50 percent.

As the preponderance of the evidence is against a rating in 
excess of 50 percent for the veteran's service-connected 
genealogical disorder, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107(b).



ORDER

Restoration of a 50 percent evaluation for service-connected 
gynecological disorder is granted, effective from the date of 
the reduction. 

A rating in excess of 50 percent for service-connected 
gynecological disorder is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

